Citation Nr: 0513127	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-12 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to November 14, 2003 and in excess of 20 percent from 
November 14, 2003 for glaucoma.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August to December 
1980 and from March 1983 to October 1986.  

Historically, the RO denied the veteran's claim for service 
connection for glaucoma in April and June 1987.  The veteran 
did not appeal the RO decisions.  Subsequent RO decision 
denied reopening the veteran's claim.  In May 2001, the Board 
of Veterans' Appeals (Board) reopened the veteran's claim and 
remanded the matter to the RO.  Later, by way of a November 
2002 decision, the Board granted service connection for 
glaucoma.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that assigned an initial 
10 percent evaluation for glaucoma.  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.  During 
the pendency of the appeal, in March 2004, the RO assigned a 
20 percent evaluation for glaucoma, effective since August 
13, 1999.  Since the appeal regarding the initial disability 
ratings assigned for glaucoma involves an original claim, the 
Board has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that the veteran also appealed the 
effective date awarded by way of the January 2003 rating 
decision.  The RO initially assigned an effective date of 
July 12, 2001.  In May 2003, the RO assigned an August 13, 
1999 effective date.  In November 2003, the veteran withdrew 
his appeal with respect to his claim for an earlier initial 
effective date.  As such, that issue is no longer before the 
Board on appeal.  



FINDINGS OF FACT

1.  Prior to November 14, 2003, the veteran's bilateral eye 
disability was characterized by occasionally elevated 
intraocular pressure but with corrected visual acuity to 
20/20 bilaterally with full visual fields.  

2.  Since November 14, 2003, the veteran's bilateral eye 
disability is characterized by average contraction of the 
left eye to 54 degrees, average contraction of the right eye 
to 52 degrees, and equivalent bilateral visual acuity of 
20/50.  


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
10 percent prior to November 14, 2003, and in excess of 20 
percent since November 14, 2003, for glaucoma have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Codes 6013, 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of May 2001 and March 2002 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that he needed to send to VA in 
order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  While the letter 
pertained to his then pending claim for service connection 
for glaucoma, rather than the initial rating assigned for 
glaucoma, he was advised to submit any evidence that was 
relevant to the claim, including current treatment records.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified VA and private 
treatment for his bilateral eye disability.  The RO has 
obtained the identified private and VA outpatient treatment 
records.  Moreover, the veteran was afforded a VA examination 
as noted below.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

During the veteran's military service, his eyes were 
clinically evaluated as abnormal.  Records reflect that he 
was treated on several occasions for eye problems, including 
suspected glaucoma.  

During an examination by P. M., M.D., in July 1999, the 
veteran's visual acuity with correction was 20/20 
bilaterally.  Examination of the optic discs revealed a 0.6 
cup disc ratio in the right eye and 0.5 cup ratio in the left 
with deep cups present in both eyes.  A visual field 
examination was normal.  The veteran was given a new 
prescription for glasses.  The examiner discussed the 
possibility of the onset of glaucoma and advised him to 
follow up yearly.  

Optomologic studies in June 2001 were interpreted to 
represent field changes consistent with early glaucoma.  

The veteran was afforded a VA eye examination in July and 
September 2001.  Upon examination, his visual acuity was 
20/20 in each eye.  Intraocular pressure was 24 in the right 
eye and 25 in the left eye.  Automated visual fields were 
normal in each eye.  The examiner noted that the veteran had 
a history of elevated intraocular pressure in the past.  He 
opined that he remained a glaucoma suspect but did not 
require current treatment for glaucoma.  He was advised to 
have annual examinations.  

The veteran underwent a Goldman Field Test in November 2003.  
Average contraction for the left eye was to 54 degrees.  The 
equivalent visual acuity was 20/50.  The average contraction 
for the right eye was to 52 degrees.  The equivalent visual 
acuity was 20/50.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this matter, the RO has assigned an initial 10 percent 
rating for glaucoma, effective August 13, 1999, and a 20 
percent evaluation, effective November 14, 2003.  

The veteran's service-connected glaucoma is rated under 
38 C.F.R. § 4.84, Diagnostic Code 6013-6080 pertaining to 
glaucoma and impairment of field of vision.  Pursuant to 
Diagnostic Code 6013, glaucoma is rated on the basis of 
impairment of visual acuity or loss of field of vision.  A 
minimum 10 percent evaluation is warranted.  38 C.F.R. § 
4.84a, Diagnostic Code 6013.

The basis for rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2004).

The Board notes that visual acuity of 20/50 in both eyes 
warrants a 10 percent evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

In this case, the RO has assigned an initial 10 percent 
evaluation for the veteran's service-connected glaucoma.  On 
the basis of the Goldman Field testing in November 2003, the 
RO assigned a 20 percent evaluation.  

Upon review of the evidence of record, the Board finds that 
an initial disability greater than 10 percent for glaucoma is 
not warranted.  In this respect, the evidence, during this 
period, reflects that the veteran's visual acuity was 
unimpaired.  Testing does not reveal that he had field loss 
comparable to 60 degrees but not to 45 degrees, such that the 
requirement for a 20 percent under Diagnostic Code 6080 are 
not met.  Additionally, visual acuity during this period was 
recorded as 20/20.  Hence, a greater initial evaluation is 
not warranted.  

With respect to the 20 percent evaluation assigned effective 
November 14, 2003, the Board notes that the RO has determined 
that the veteran's glaucoma is 20 percent disabling due to 
concentric contraction of his visual fields.  With respect to 
impairment of field of vision, Diagnostic Code 6080 directs 
that a 20 percent evaluation is warranted where there is 
concentric contraction of the visual field to 60 degrees but 
not to 45 degrees bilaterally.  A 30 percent evaluation will 
be awarded where the concentric contraction of the visual 
field is to 45 degrees but not to 30 degrees bilaterally.  

Review of the record discloses that during the appeal period, 
the average concentric contraction of the veteran's visual 
field has not been less than 52 in either eye.  Therefore, a 
higher rating is not available due to impairment of the 
veteran's visual field.  His visual acuity was 20/50 upon 
testing in November 2003.  Pursuant to Diagnostic Code 6079 
bilateral 20/50 visual acuity only warrants a 10 percent 
evaluation.  Hence, there is no competent evidence to show 
that the criteria for an evaluation greater than 20 percent 
are approximated.  

In sum, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the veteran's bilateral glaucoma 
does not more nearly approximate the criteria for a higher 
initial evaluations.  

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Finally, the 
evidence does not indicated that there is a substantial 
difference between the near and distant corrected vision.  
38 C.F.R. § 4.84 (2004).  Therefore, the Board has concluded 
that referral of this issue for extra-schedular consideration 
is not warranted.  



ORDER

An initial disability evaluation in excess of 10 percent 
prior to November 14, 2003, and in excess of 20 percent since 
November 14, 2003, for glaucoma is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


